Name: Commission Regulation (EC) No 1462/94 of 24 June 1994 correcting Regulations (EC) No 953/94, (EC) No 995/94, (EC) No 996/94, (EC) No 997/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1079/94 and (EC) No 1080/94 opening standing invitations to tender for the export of cereals held by the intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 158/8 Official Journal of the European Communities 25. 6. 94 COMMISSION REGULATION (EC) No 1462/94 of 24 June 1994 correcting Regulations (EC) No 953/94, (EC) No 995/94, (EC) No 996/94, (EC) No 997/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1079/94 and (EC) No 1080/94 opening standing invitations to tender for the export of cereals held by the intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas under Commission Regulations (EC) No 953/94 0, (EC) No 995/94 (6), (EC) No 996/94 Q, (EC) No 997/94 (8), (EC) No 1077/94 (9), (EC) No 1078/94 ( l0), (EC) No 1079/94 (u) and (EC) No 1080/94 (12) standing invita ­ tions to tender for cereals held by the intervention agen ­ cies have been opened for export to all third countries ; Whereas a check has shown that Article 5 first indent thereto does not correspond to the measures submitted for an opinion to the Management Committee ; whereas the Regulations in question should be corrected accor ­ dingly ; Article 1 Article 5 first indent of Regulations (EC) No 953/94, (EC) No 995/94, (EC) No 996/94, (EC) No 997/94, (EC) No 1077/94, (EC) No 1078/94, (EC) No 1079/94 and (EC) No 1080/94 is hereby replaced by the following : 4  notwithstanding the first subparagraph of Article 16 of Regulation (EEC) No 2131 /93, the payment must be done not later than 31 July 1994.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1994. For the Commission Rene STEICHEN Member of the Commission  ) OJ No L 181 , 1 . 7 . 1992, p. 21 . 2) OJ No L 196, 5. 8 . 1993, p. 22. 3) OJ No L 191 , 31 . 7. 1993, p. 76. 4) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 108 , 29. 4. 1994, p. 4. ®) OJ No L 111 , 30. 4. 1994, p. 57 . 0 OJ No L 111 , 30. 4. 1994, p. 60 . 8) OJ No L 111 , 30. 4. 1994, p. 63. 9) OJ No L 120, 11 . 5 . 1994, p. 9 . 10) OJ No L 120, 11 . 5. 1994, p. 12. ") OJ No L 120, 11 . 5. 1994, p. 15. 12) OJ No L 120, 11 . 5. 1994, p. 18 .